DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-8, 13-18, 21-28, and 42-51 renumbered as claims 1-30 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method of mapping control information for wireless communication, comprising: forming a subframe having a bandwidth; mapping first control information specific to a user equipment (UE1) into a first enhanced physical downlink control channel (EPDCCH) of the subframe, wherein the first control information is formatted according to downlink control information (DCI) format 1A with CRC scrambled by a cell radio network temporary identifier (C-RNTI), the first EPDCCH corresponding to a first set of resource blocks configured by a Radio Resource Control (RRC) message; mapping second control information common to UE1 and at least another user equipment (UE2) into a second EPDCCH of the subframe, wherein the second control information has a DCI format with CRC scrambled by a second type of RNTI different than the C-RNTI, the second EPDCCH corresponding to a second set of resource blocks configured by the RRC message; mapping third control information into a physical downlink control channel (PDCCH) of the subframe, wherein the third control information is formatted according to DCI format 1A with CRC scrambled by a system information radio network temporary identifier (SI-RNTI); and transmitting the subframe to UE1 and UE2”.



Regarding Claim 16, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method of communication between a base station and a plurality of user equipments (UEs), comprising: the base station forming a subframe; generating first Downlink Control Information (DCI) comprising control information specific to a first UE (UE1), wherein the first control information has a 

Regarding Claim 46, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A user equipment (UE1), configured to: receive a configuration of a subframe from a base station; blind decode a first enhanced physical downlink control channel (EPDCCH) of the subframe to receive first control information specific to the UE1, wherein the first control information is formatted according to downlink control information (DCI) format 1A with CRC scrambled by a cell radio network temporary identifier (C-RNTI), the first EPDCCH corresponding to a first set of resource blocks configured by a Radio Resource Control (RRC) message; blind 

3.	The dependent claims 4-7, 13-15, 17-18, 21-28, 42-45, and 47-51 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461